        Case 5:20-cv-05104-PKH Document 57-1                     Filed 12/28/20 Page 1 of 2 PageID #: 900




From:                Tom Mars <tom@mars-law.com>
Sent:                Wednesday, December 23, 2020 2:28 PM
To:                  Rob Brown
Cc:                  Marshall S. Ney; Robert W. George; Katherine C. Campbell; Blake Brizzolara; John Everett; John Tull;
                     Ryan K. Culpepper; R. Craig Wood; Richard N. Watts
Subject:             Re: Bielema v. The Razorback Foundation, Inc. 5:20-cv-05104-PKH


Rob,

Counsel for Bret Bielema and Neil Cornrich have completed their review of the newly discovered evidence and have
concluded that it has no bearing on the pending Joint Motion for Sanctions.

Tom Mars



        On Dec 22, 2020, at 3:17 PM, Rob Brown <Rob_Brown@arwd.uscourts.gov> wrote:

        Thank you for the email, Tom. I will pass the request along to Judge Holmes right away and get back to
        all of you if he has any follow up.

        Rob

        From: Tom Mars <tom@mars‐law.com>
        Sent: Tuesday, December 22, 2020 2:06 PM
        To: Rob Brown <Rob_Brown@arwd.uscourts.gov>
        Cc: Marshall S. Ney <mney@fridayfirm.com>; Robert George <rgeorge@fridayfirm.com>; Katherine C.
        Campbell <kcampbell@fridayfirm.com>; Blake Brizzolara <bbrizzolara@fridayfirm.com>; John Everett
        <john@everettfirm.com>; John Tull <jtull@qgtlaw.com>; Ryan K. Culpepper
        <ryan@theculpepperfirm.com>; Craig Wood <cwood@mcguirewoods.com>; Richard N. Watts
        <richard.watts@wdtc.law>
        Subject: Bielema v. The Razorback Foundation, Inc. 5:20‐cv‐05104‐PKH

        CAUTION - EXTERNAL:




        Rob,

        In light of newly discovered evidence that we are still reviewing, counsel for Bret Bielema request that
        the Court defer ruling on the pending Joint Motion for Sanctions for at least a few days. I am authorized
        to inform you that counsel for Neil Cornrich joins in this request.

        Tom Mars



                                                                          EXHIBIT "A"
                                                             1
          Case 5:20-cv-05104-PKH Document 57-1              Filed 12/28/20 Page 2 of 2 PageID #: 901
          tom@mars-law.com

          www.mars-law.com

          NORTHWEST ARKANSAS
          5500 Pinnacle Point Dr., Suite 202
          Rogers, AR 72758 I 479-381-5535

          ATLANTA, GEORGIA
          2870 Peachtree Rd., #411
          Atlanta, GA 30305 I 404-583-2222



           CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
           attachments or clicking on links.




tom@mars-law.com

www.mars-law.com

NORTHWEST ARKANSAS
5500 Pinnacle Point Dr., Suite 202
Rogers, AR 72758 I 479-381-5535

ATLANTA, GEORGIA
2870 Peachtree Rd., #411
Atlanta, GA 30305 I 404-583-2222




                                                        2
